I115th CONGRESS1st SessionH. R. 866IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Ms. Meng (for herself, Mr. McNerney, Mrs. Dingell, Mr. Keating, Mr. Issa, Ms. Eshoo, Mr. Cicilline, and Mr. Royce of California) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to extend the coverage of the Federal prohibition against stalking in order to provide protection to friends and co-workers, and for other purposes. 
1.Short titleThis Act may be cited as the Expanded Stalking Protections Act of 2017. 2.Stalking (a)In generalSection 2261A of title 18, United States Code, is amended—
(1)by striking Whoever and inserting (a) In general.—Whoever; (2)in paragraph (1)(A)(ii), by striking or;
(3)in paragraph (1)(A)(iii), by striking or after the semicolon; (4)by adding at the end of paragraph (1)(A) the following:

(iv)a friend of that person; or (v)a co-worker of that person; or; and
(5)by adding at the end of the following:  (b)DefinitionsIn this section:
(1)Co-workerThe term co-worker means a person with whom one has a work relationship, without regard to any hierarchy within the organization. (2)FriendThe term friend means a person with whom one has a bond of mutual affection, exclusive of intimate or family relations..
(b)Conforming amendmentsSection 2261A, as amended by subsection (a), is further amended— (1)in paragraph (1)(B), by striking or (iii) and inserting (iii), (iv), or (v);
(2)in paragraph (2)(A), by striking or (iii) and inserting (iii), (iv), or (v); and (3)in paragraph (2)(B), by striking or (iii) and inserting (iii), (iv), or (v). 
